Case: 09-30347          Document: 00511056678          Page: 1    Date Filed: 03/19/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                              March 19, 2010

                                          No. 09-30347                    Charles R. Fulbruge III
                                                                                  Clerk

UNITED STATES OF AMERICA

                                       Plaintiff - Appellee

versus

GWENDOLYN JOSEPH MOYO, also known as Gwen Moyo, also known as
Gwendolyn J. Carr, also known as Gwendolyn Joseph

                                       Defendant - Appellant


                      Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:07-CR-384-1


Before JOLLY and DENNIS, Circuit Judges, and JORDAN, District Judge.*
PER CURIAM:**
       In this appeal, Gwendolyn Moyo challenges her conviction based on the
admission of certain statements into evidence at her criminal trial, which she
contends violates the Federal Rules of Evidence (FRE) and the Confrontation
Clause of the Constitution.              Because we conclude that the evidence was




       *
            District Judge, Southern District of Mississippi, sitting by designation.
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30347    Document: 00511056678    Page: 2   Date Filed: 03/19/2010

                                  No. 09-30347

harmless, we need not address whether the admitted statements actually
contravened the FRE or the Confrontation Clause.
      In 2008, Moyo was tried for crimes stemming from her involvement in an
insurance fraud and money laundering scheme. During trial, the government
introduced the statements of a co-conspirator, Derrick Shepherd, in an attempt
to demonstrate the origin of the conspiracy between Moyo and Shepherd.
Instead of calling Shepherd, the government called FBI Agent Smith, who had
questioned Shepherd on two occasions. Over Moyo’s objections, Smith was
permitted to testify to the following:
      Q. Mr. Smith, I was asking you regarding your interview with state
      Senator Shepherd the first time you spoke to him. Did you ask him
      how it was that Ms. Moyo became a client of his?

      A. Yes, we did. . . . He could not recall who introduced him at the
      time.

      ...

      Q. And subsequent to that, did you have an opportunity, as you said,
      to interview him again regarding?

      A. About three weeks later, we interviewed him, and at that time he
      told us he was introduced to Ms. Moyo by Congressman William
      Jefferson.
      Both hearsay and Confrontation Clause errors are subject to harmless
error analysis. See Coy v. Iowa, 487 U.S. 1012, 1021 (1988) (deprivation of
face-to-face confrontation under the Confrontation Clause); United States v.
Dickey, 102 F.3d 157, 163 (5th Cir. 1996) (erroneous admission of hearsay
testimony). “A defendant convicted on the basis of constitutionally inadmissible
Confrontation Clause evidence is entitled to a new trial unless it was harmless
in that there was no reasonable possibility that the evidence complained of
might have contributed to the conviction.” United States v. Alvarado-Valdez, 521



                                         2
   Case: 09-30347   Document: 00511056678     Page: 3   Date Filed: 03/19/2010

                                 No. 09-30347

F.3d 337, 341 (5th Cir. 2008) (internal quotation marks, brackets, and citations
omitted).   “The government bears the burden of establishing the error is
harmless beyond a reasonable doubt.” Id.
      Moyo argues that the error was not harmless because by introducing the
challenged statements the government went out of its way to establish a
connection between Ms. Moyo and Congressman Jefferson, a man with a
“troublesome public reputation.” She argues that Jefferson’s reputation is so
toxic as to have tainted the entire proceeding. A review of the record, however,
reveals a number of references to Jefferson, other members of the Jefferson
family, and Jefferson-owned enterprises. Given that the jury was already well
aware of Moyo’s connection to Jefferson through evidence that is not challenged
on appeal, we easily come to the conclusion that the admission of the challenged
statement, if erroneous, was harmless.
                                                                   AFFIRMED.




                                       3